In an action to recover damages for continuing public nuisance, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Ealmieri, J.), entered June 23, 2010, as, in effect, granted that branch of the defendant’s motion which was pursuant to CELR 3211 (a) (5) to dismiss the complaint as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff alleges that, pursuant to a contract with Nassau County, the defendant completed certain sewer construction work in 1987, and that defects in the construction work constitute and contribute to a continuing public nuisance. The action is time-barred for the reasons stated in the companion case of Village of Lindenhurst v J.D. Posillico, Inc. (94 AD3d 1101 [2012] [decided herewith]). Rivera, J.P., Dillon, Angiolillo and Leventhal, JJ., concur.